Appellate Case: 22-1026     Document: 010110775558       Date Filed: 11/30/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 30, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  RODOLFO RIVERA, JR.,

        Plaintiff - Appellant,

  v.                                                          No. 22-1026
                                                    (D.C. No. 1:20-CV-02570-RMR)
  COMMISSIONER, SSA,                                           (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, McHUGH, and ROSSMAN, Circuit Judges.
                    _________________________________

       Rodolfo Rivera, Jr., appeals pro se from a district court order affirming the

 Commissioner’s denial of Social Security disability insurance benefits.1 Exercising

 jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
        We liberally construe Mr. Rivera’s pro se filings, but we do not act as his
 advocate. See Walters v. Wal-Mart Stores, Inc., 703 F.3d 1167, 1173 (10th Cir.
 2013).
Appellate Case: 22-1026    Document: 010110775558         Date Filed: 11/30/2022        Page: 2



                                             I

       Mr. Rivera sought disability benefits for back, vision, and respiratory

 problems, among other ailments. After a hearing, an administrative law judge (ALJ)

 evaluated Mr. Rivera’s application according to the agency’s five-step sequential

 evaluation process. See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).2 At

 step two of the process, the ALJ determined Mr. Rivera was severely impaired by

 degenerative disc disease of the cervical spine with radiculopathy, carpal tunnel

 syndrome of the left upper extremity, chronic rhinitis, and obesity. But at step four

 of the evaluation process, the ALJ concluded Mr. Rivera was not disabled because he




       2
       In Wall, we outlined the five-step process used by the Social Security
 Administration to determine whether a claimant is disabled:

               Step one requires the agency to determine whether a claimant is
       presently engaged in substantial gainful activity. If not, the agency
       proceeds to consider, at step two, whether a claimant has a medically severe
       impairment or impairments. An impairment is severe under the applicable
       regulations if it significantly limits a claimant’s physical or mental ability
       to perform basic work activities. At step three, the ALJ considers whether
       a claimant’s medically severe impairments are equivalent to a condition
       listed in the appendix of the relevant disability regulation. If a claimant’s
       impairments are not equivalent to a listed impairment, the ALJ must
       consider, at step four, whether a claimant’s impairments prevent her from
       performing her past relevant work. Even if a claimant is so impaired, the
       agency considers, at step five, whether she possesses the sufficient residual
       functional capability to perform other work in the national economy.
 561 F.3d at 1052 (citations and internal quotation marks omitted).

                                             2
Appellate Case: 22-1026    Document: 010110775558       Date Filed: 11/30/2022      Page: 3



 retained the residual functional capacity (RFC) to perform a reduced range of

 “medium work,” including his past relevant work in irrigation system maintenance.3

       The Appeals Council declined review, and the district court affirmed the ALJ’s

 decision. Mr. Rivera then timely appealed.

                                           II

       “We review the Commissioner’s decision to determine whether the ALJ’s

 factual findings are supported by substantial evidence in the record and whether the


       3
           “Medium work” is defined as follows:

              Medium Work. Medium work involves lifting no more than 50
       pounds at a time with frequent lifting or carrying of objects weighing up
       to 25 pounds. If someone can do medium work, we determine that he or
       she can also do sedentary and light work.

 20 C.F.R. § 1567(c). Social Security Ruling 83-10 further explains:

       Medium work. The regulations define medium work as lifting no more
       than 50 pounds at a time with frequent lifting or carrying of objects
       weighing up to 25 pounds. A full range of medium work requires
       standing or walking, off and on, for a total of approximately 6 hours in
       an 8-hour workday in order to meet the requirements of frequent lifting
       or carrying objects weighing up to 25 pounds. As in light work, sitting
       may occur intermittently during the remaining time. Use of the arms
       and hands is necessary to grasp, hold, and turn objects, as opposed to
       the finer activities in much sedentary work, which require precision use
       of the fingers as well as use of the hands and arms.

       ....

       In most medium jobs, being on one’s feet for most of the workday is
       critical. Being able to do frequent lifting or carrying of objects
       weighing up to 25 pounds is often more critical than being able to lift up
       to 50 pounds at a time.

 Soc. Sec. Rul. 83-10, 1983 WL 31251, at *6.
                                           3
Appellate Case: 22-1026        Document: 010110775558    Date Filed: 11/30/2022      Page: 4



 correct legal standards were applied.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161

 (10th Cir. 2012) (internal quotation marks omitted). “Substantial evidence is more

 than a mere scintilla and is such relevant evidence as a reasonable mind might accept

 as adequate to support a conclusion.” Noreja v. Comm’r, SSA, 952 F.3d 1172, 1178

 (10th Cir. 2020) (internal quotation marks omitted). “We consider whether the ALJ

 followed the specific rules of law that must be followed in weighing particular types

 of evidence in disability cases, but we will not reweigh the evidence or substitute our

 judgment for the Commissioner’s.” Hackett v. Barnhart, 395 F.3d 1168, 1172

 (10th Cir. 2005) (citation and internal quotation marks omitted).

          Mr. Rivera contends the ALJ erred in 1) finding he no longer uses inhalers to

 treat his respiratory condition, 2) evaluating his vision impairment, and 3) assessing

 his RFC without fully accounting for his back pain. We consider these arguments in

 turn.4

          1. Use of Inhalers

          Mr. Rivera contends the ALJ erroneously found he no longer uses inhalers.

 The ALJ stated, “[T]he claimant testified that he no longer uses inhalers.” R. at

 39-40. Mr. Rivera disputes this finding. According to Mr. Rivera, he indicated

 during the hearing that he “was out of inhalers and needed a refill.” Aplt. Opening



          4
          In the district court, Mr. Rivera also argued the ALJ erred at step four by
 failing to account for all of the demands of Mr. Rivera’s past work in irrigation
 system maintenance. That argument is not advanced in the opening brief, so we do
 not consider it. See Keyes-Zachary, 695 F.3d at 1161 (explaining that appellate
 review is confined to the issues adequately briefed on appeal).
                                             4
Appellate Case: 22-1026     Document: 010110775558        Date Filed: 11/30/2022     Page: 5



 Br. at 10. But that was not Mr. Rivera’s testimony. The ALJ asked Mr. Rivera,

 “[A]re you still on the inhalers, other medications for . . . breathing specifically?”

 R. at 69. Mr. Rivera replied, “No. No.” Id. This testimony demonstrates that he

 denied using inhalers, not that he needed to refill his prescriptions. Later during the

 hearing, the ALJ recalled that Mr. Rivera had “mentioned . . . not using inhalers

 anymore,” id. at 75, and Mr. Rivera did not clarify his earlier testimony or correct the

 ALJ. Under these circumstances, we conclude substantial evidence supports the

 ALJ’s finding that Mr. Rivera testified he no longer uses inhalers.

       2. Step Two: Vision Impairment

       Mr. Rivera challenges how the ALJ evaluated his vision impairment at step

 two. We first outline the governing legal principles. We then discuss how the ALJ

 evaluated Mr. Rivera’s vision impairment and consider two arguments Mr. Rivera

 advances challenging the ALJ’s analysis.

       a. Governing Step-Two Principles

       At step two of the sequential evaluation process, an ALJ must consider

 “whether a claimant has a medically severe impairment or impairments.” Wall,

 561 F.3d at 1052 (internal quotation marks omitted). Step two involves a

 “de minimis” showing because “only those claimants with slight abnormalities that

 do not significantly limit any basic work activity can be denied benefits without

 undertaking the subsequent steps of the sequential evaluation process.” Langley v.

 Barnhart, 373 F.3d 1116, 1123 (10th Cir. 2004) (brackets and internal quotation

 marks omitted). “The step-two severity determination is based on medical factors

                                             5
Appellate Case: 22-1026    Document: 010110775558        Date Filed: 11/30/2022    Page: 6



 alone, and does not include consideration of such vocational factors as age,

 education, and work experience.” Id. (internal quotation marks omitted). Neither is

 the step-two severity determination based on a claimant’s “statement of symptoms”;

 rather, “a physical or mental impairment must be established by objective medical

 evidence from an acceptable medical source” and “result from anatomical,

 physiological, or psychological abnormalities that can be shown by medically

 acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. § 404.1521. As

 long as an ALJ finds at least one severe impairment at step two, the ALJ must

 proceed with the sequential evaluation process and evaluate the limiting effects of all

 impairments, both severe and non-severe, at subsequent steps of the evaluative

 process. See Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016) (explaining that

 at step two, 20 C.F.R. § 404.1520(a)(4)(ii) requires only one severe impairment, and

 if established, the ALJ must proceed to evaluate the limiting effects of all

 impairments, severe and non-severe, during subsequent steps under § 404.1545(e)).

       b. ALJ’s Evaluation of Mr. Rivera’s Condition

       The ALJ recognized Mr. Rivera had been diagnosed with “unspecified macular

 degeneration,” which the ALJ deemed a medically determinable, but non-severe,

 impairment. R. at 36. Mr. Rivera’s macular degeneration and several other

 conditions were non-severe impairments, the ALJ found, because there was “no

 evidence of any ongoing functional limitations from these impairments due to the

 limited nature of [his] complaints, the good response to treatment, or the lack of any

 evidence of any functional limitations for any 12-month period of time.” Id. at

                                            6
Appellate Case: 22-1026    Document: 010110775558       Date Filed: 11/30/2022    Page: 7



 36-37. Nonetheless, the ALJ still “consider[ed] any potential effects these

 impairments might cause or contribute to . . . the [RFC].” Id. at 37.

       The ALJ also observed Mr. Rivera had been “‘diagnosed’ with a number of

 symptoms,” including “unspecified subjective visual disturbance.” Id. The ALJ

 stated that “[s]ymptoms are not, on their own, medically determinable impairments,”

 although “to the extent these symptoms correlate to [Mr. Rivera’s] medically

 determinable impairments, they have been considered along with [the medically

 determinable impairments] in evaluating the severity of those medically determinable

 impairments.” Id. Thus, the ALJ ultimately found at step two that

            Mr. Rivera’s macular degeneration was not a severe impairment;

            That his “unspecified subjective visual disturbance” was not, on its own,
             a medically determinable impairment; and

            Mr. Rivera had four other severe impairments.

 See id. at 36-37. The ALJ therefore proceeded with the subsequent steps of the

 sequential evaluation process. See id. at 37-42.

       c. Mr. Rivera’s Arguments

       On appeal, Mr. Rivera challenges the ALJ’s determination on two grounds.5


       5
         Mr. Rivera contends the ALJ contradicted himself by initially finding
 Mr. Rivera had non-severe impairments, yet later acknowledging he had other severe
 impairments. See Aplt. Opening Br. at 5. We disagree. As we have indicated, the
 ALJ found at step two that Mr. Rivera had four severe impairments. See R. at 36.
 The ALJ then separately identified Mr. Rivera’s non-severe impairments. See id. at
 36-37. The ALJ proceeded to step three and evaluated whether any of Mr. Rivera’s
 severe impairments satisfied the criteria of a listed impairment and concluded they
 did not. See id. at 37. Thus, the ALJ continued to step four and reiterated that
 Mr. Rivera had four severe impairments. See id. at 39. We discern no contradiction.
                                            7
Appellate Case: 22-1026   Document: 010110775558       Date Filed: 11/30/2022    Page: 8



 First, Mr. Rivera disputes the ALJ’s ruling that “‘[s]ymptoms are not, on their own,

 medically determinable impairments.’” Aplt. Opening Br. at 7 (quoting R. at 37).

 Relying on attachments to his opening brief, Mr. Rivera seems to contend there is

 ample evidence to establish a severe, medically determinable impairment.6

 Mr. Rivera appears to be contending that his unspecified subjective visual

 disturbance was a severe medically determinable impairment, and the ALJ

 erroneously determined otherwise. This argument is unavailing.

       As the ALJ correctly recognized, a medically determinable impairment “must

 be established by objective medical evidence from an acceptable medical source”; it

 cannot be established by a claimant’s “statement of symptoms.” 20 C.F.R.

 § 404.1521. But as we explain, Mr. Rivera’s “unspecified subjective visual

 disturbance” was based on a statement he made about his own symptoms. Although

 the ALJ suggested it might have been correlated with Mr. Rivera’s macular

 degeneration (and Mr. Rivera does not contend otherwise), there is no evidence it

 was some other condition. Rather, the record indicates it was the label Mr. Rivera’s

 eye doctors used to describe the symptoms Mr. Rivera reported.




       6
          Some of the attachments to Mr. Rivera’s opening brief are not part of the
 agency record. Several documents actually post-date the ALJ’s decision. We do not
 consider evidence that was not part of the record and considered by the agency. See
 Atteberry v. Finch, 424 F.2d 36, 39 (10th Cir. 1970) (explaining that judicial review
 is limited to evidence in the agency record); accord Krauser v. Astrue, 638 F.3d
 1324, 1328 (10th Cir. 2011) (recognizing that if new evidence is presented to and
 rejected by the Appeals Council, it generally “plays no role in judicial review”).

                                           8
Appellate Case: 22-1026    Document: 010110775558       Date Filed: 11/30/2022       Page: 9



       As Mr. Rivera points out, he saw Dr. Steven Witmarsh for his eye problems.

 See Aplt. Opening Br. at 7. Dr. Witmarsh referred Mr. Rivera for an optometry

 evaluation with a “[p]rovisional [d]iagnosis” of “[u]nspecified subjective visual

 disturbances.” R. at 371. The referral stated that Mr. Rivera had “a history of

 macular degeneration, now with persistent intermittent visual changes, please

 evaluate and treat[.]” Id. Mr. Rivera was referred to Dr. Lori Hamm, who noted the

 “[r]eason for [the a]ppointment” was “[u]nspecified subjective visual disturbances.”

 Id. at 367. The note explained that on screening, Mr. Rivera “report[ed] getting a

 film that comes over [his] eyes while reading. Both eyes, intermittent frequency, and

 duration described as for the past 6 months.” Id. at 367-68. But the note specifically

 identified Mr. Rivera’s “[e]ye disorder/disease” as early age-related macular

 degeneration. Id. at 368. And although Mr. Rivera’s exam indicated mostly normal

 anatomical findings, examination of his retina revealed abnormal macula, which was

 assessed as “[n]onexudative age-related macular degeneration.” Id. at 370.7 Indeed,

 notwithstanding the provisional diagnosis of “[u]nspecified subjective visual

 disturbances,” only macular degeneration was listed among the note’s findings. See

 id. at 370-71. As the agency record confirms, the objective medical evidence

 indicated an anatomical abnormality assessed as macular degeneration, which the



       7
         The exam also detected abnormalities of the lenses, and although there were
 no ocular findings of cataracts, the note concluded there were “[m]ild cataracts,” see
 R. at 368, 370. At step two, the ALJ found that Mr. Rivera’s “bilateral cataracts”
 were a non-severe impairment. Id. at 36. Mr. Rivera does not challenge the ALJ’s
 evaluation of his cataracts.
                                            9
Appellate Case: 22-1026    Document: 010110775558        Date Filed: 11/30/2022     Page: 10



  ALJ determined was a medically determinable impairment. The term “[u]nspecified

  subjective visual disturbances” was merely the label Dr. Witmarsh and Dr. Hamm

  used to describe the symptoms reported by Mr. Rivera. A statement of symptoms

  cannot establish a medically determinable impairment, 20 C.F.R. § 404.1521,

  however. The ALJ did not err in declining to designate Mr. Rivera’s “unspecified

  subjective visual disturbance” a medically determinable impairment.

        Mr. Rivera’s second argument is also unavailing. He contends the ALJ should

  have found his macular degeneration was a severe impairment. But at step two, “a

  claimant need only establish, and an ALJ need only find, one severe impairment,”

  Allman, 813 F.3d at 1330. “The reason is grounded in the Commissioner’s regulation

  describing step two, which states: ‘If you do not have a severe medically

  determinable physical or mental impairment or a combination of impairments that is

  severe, we will find that you are not disabled.’” Id. (quoting 20 C.F.R.

  § 404.1520(a)(4)(ii) (ellipses omitted)). The plain language of this regulation

  requires only one severe impairment to avoid the denial of benefits at step two. Id.

  Thus, so long as a claimant establishes at least one severe impairment, the ALJ

  cannot deny benefits at step two and must proceed with the sequential evaluation

  process and account for the limiting effects of all impairments, even those that are

  not severe.

        Here, the ALJ found Mr. Rivera had four other severe impairments. Under

  these circumstances, the ALJ appropriately proceeded with the sequential evaluation

  process, recognizing he was bound to “consider any potential effects [the non-severe]

                                            10
Appellate Case: 22-1026    Document: 010110775558         Date Filed: 11/30/2022      Page: 11



  impairments might cause or contribute to . . . the [RFC].” R. at 37. The ALJ also

  considered Mr. Rivera’s symptoms, including his subjective visual disturbance, “in

  evaluating the severity of [his] medically determinable impairments.” Id. Because

  the ALJ found at least one severe impairment and proceeded with the evaluative

  process, the ALJ did not err in his step-two evaluation. See Allman, 813 F.3d at 1330

  (“[T]he [ALJ’s] failure to find a particular impairment severe at step two is not

  reversible error when the ALJ finds that at least one other impairment is severe.”).

        3. Step Four: Mr. Rivera’s RFC & the Credibility of his Pain Allegations

        At step four, the ALJ determined Mr. Rivera had the RFC for a reduced range

  of medium work that allowed him to:

             occasionally lift/carry 50 pounds and frequently lift/carry 25 pounds;

             stand and/or walk 6 hours in an 8-hour workday;

             sit 6 hours in an 8-hour workday;

             never climb ladders, ropes, or scaffolds;

             frequently stoop or climb ramps and stairs;

             frequently reach, handle, finger, feel or operate hand controls with his
              bilateral upper extremities;

             tolerate no more than frequent exposure to pulmonary irritants; and

             have no exposure to hazards.

  R. at 38. In assessing this RFC, the ALJ determined Mr. Rivera’s “impairments

  could reasonably be expected to cause some of the alleged symptoms; however, [his]

  statements concerning the intensity, persistence and limiting effects of these

                                            11
Appellate Case: 22-1026     Document: 010110775558       Date Filed: 11/30/2022    Page: 12



  symptoms are not entirely consistent with the medical evidence and other evidence in

  the record.” Id. at 39.

         Mr. Rivera contends the ALJ improperly discounted his allegations of neck

  and back pain when assessing his RFC. To better understand this contention, we

  explain the relationship between the ALJ’s RFC assessment and the ALJ’s evaluation

  of a claimant’s credibility.

         In the first phase of step four, an “ALJ must evaluate a claimant’s physical and

  mental [RFC].” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (internal

  quotation marks omitted). A claimant’s RFC “is the most [he] can still do despite

  [his] limitations.” 20 C.F.R. § 404.1545(a)(1). The RFC assessment is based on all

  the relevant evidence, including a claimant’s credible allegations of pain. See id.

  §§ 404.1529, 404.1545(a)(3). Because an ALJ’s credibility evaluation helps “the

  ALJ assess a claimant’s RFC, the ALJ’s credibility and RFC determinations are

  inherently intertwined.” Poppa v. Astrue, 569 F.3d 1167, 1171 (10th Cir. 2009).

         We employ a deferential standard when reviewing an ALJ’s credibility

  finding. “Credibility determinations are peculiarly the province of the finder of fact,

  and we will not upset such determinations when supported by substantial evidence.

  However, findings as to credibility should be closely and affirmatively linked to

  substantial evidence and not just a conclusion in the guise of findings.” Hackett,

  395 F.3d at 1173 (brackets and internal quotation marks omitted). An “ALJ must

  articulate specific reasons for questioning the claimant’s credibility where subjective



                                            12
Appellate Case: 22-1026    Document: 010110775558       Date Filed: 11/30/2022      Page: 13



  pain testimony is critical.” Id. (internal quotation marks omitted). But we cannot

  reweigh the evidence or “substitute our judgment for that of the [ALJ].” Id.

        When evaluating a claimant’s allegations of pain, the ALJ must determine:

        (1) whether the claimant established a pain-producing impairment by
        objective medical evidence; (2) if so, whether the impairment is
        reasonably expected to produce some pain of the sort alleged (what we
        term a “loose nexus”); and (3) if so, whether, considering all the
        evidence, both objective and subjective, the claimant’s pain was in fact
        disabling.

  Keyes-Zachary, 695 F.3d at 1166-67.

        Here, the ALJ recognized Mr. Rivera had a pain-producing impairment. This

  was based on diagnostic imaging indicating Mr. Rivera had progressive degenerative

  disc disease at the C4/5, C5/6, and C6/7 vertebrae, with straightening of the normal

  lordotic curvature of the cervical spine, which might have been secondary to

  positioning or muscle spasm. R. at 379-80. The ALJ also found Mr. Rivera’s

  impairments could be expected to cause some of his symptoms, including his pain.

  See id. at 39. The question then became whether his pain was disabling. On that

  score, the ALJ found that Mr. Rivera’s “statements concerning the intensity,

  persistence and limiting effects of [his] symptoms [were] not entirely consistent with

  the medical evidence and other evidence in the record.” Id. Mr. Rivera disputes this

  finding, but the ALJ’s analysis was sound.

        An ALJ evaluating the credibility of a claimant’s allegations of pain should

  consider:

        a claimant’s persistent attempts to find relief for [his] pain and [his]
        willingness to try any treatment prescribed, regular use of crutches or a

                                            13
Appellate Case: 22-1026     Document: 010110775558        Date Filed: 11/30/2022    Page: 14



        cane, regular contact with a doctor, and the possibility that
        psychological disorders combine with physical problems and the
        claimant’s daily activities, and the dosage, effectiveness, and side
        effects of medication.

  Keyes-Zachary, 695 F.3d at 1167 (internal quotation marks omitted). The ALJ must

  “set[] forth the specific evidence he relies on in evaluating the claimant’s credibility”

  but need not engage in “a formalistic factor-by-factor recitation of the evidence.”

  Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000).

        We conclude the ALJ closely and affirmatively linked his adverse credibility

  finding to substantial evidence in the record, providing “specific reasons” for

  discounting the severity of Mr. Rivera’s pain symptoms, SSR 16-3p, 2017 WL

  5180304, at *10 (Oct. 25, 2017). The ALJ first considered Mr. Rivera’s medications,

  noting they included ibuprofen, oxycodone, gabapentin, and meloxicam, and

  recognizing the gabapentin helped his pain symptoms but “[made] him feel

  different.” R. at 39. The ALJ observed Mr. Rivera’s treatments were “generally

  successful,” including his use of medication. Id. at 41. The ALJ supported this

  finding with substantial evidence.8 The ALJ also recognized Mr. Rivera testified that

  his medications helped his neck and back pain, see id. at 74, which further supports

  the ALJ’s decision to discount Mr. Rivera’s testimony concerning the limiting effects



        8
          See, e.g., id. at 443 (June 15, 2017, treatment note indicating neck pain but he
  was “good to go” if he took pain medication (internal quotation marks omitted)); id.
  at 487 (July 18, 2016, treatment note continuing medication and adding a second
  medication); id. at 742 (Aug. 2, 2018, treatment note indicating pain medications
  were working and authorizing refill of prescriptions); id. at 750 (June 26, 2018,
  treatment note authorizing refill of pain medication).
                                             14
Appellate Case: 22-1026     Document: 010110775558          Date Filed: 11/30/2022     Page: 15



  of his pain symptoms, see White v. Barnhart, 287 F.3d 903, 909-10 (10th Cir. 2002)

  (“[Claimant’s] admission that medication relieved some of her pain . . . further

  support[s] [the ALJ’s] belief that she was capable of performing more extensive work

  activities than she acknowledged.”).

         The ALJ also observed Mr. Rivera testified his pain was alleviated with use of

  a TENS unit. See R. at 74 (testifying during the hearing that “the TENS unit has

  been really awesome”). And the ALJ explained Mr. Rivera benefited from physical

  therapy and dry needling, see id. at 380-87 (physical therapy notes indicating

  Mr. Rivera benefitted most from dry needling), and although he was offered a

  surgery for his condition at C5/6, Mr. Rivera was unwilling to try that treatment, see

  id. at 64-65 (testifying during the hearing that “when the painkillers stop working . . .

  or if I get to a point where I . . . can’t endure it no more . . ., then[] you can go ahead

  and cut me open”).

         The ALJ discussed Mr. Rivera’s examination findings, acknowledging that

  some treatment notes confirmed his pain symptoms. See, e.g., id. at 443 (June 15,

  2017, treatment note indicating neck pain but he was “good to go” if he took pain

  medication (internal quotation marks omitted)); id. at 469 (Mar. 7, 2017, treatment

  note indicating neck and back symptoms and advising him to continue medication,

  check diagnostic imaging, and refer to physical therapy upon his request); id. at 487

  (July 18, 2016, treatment note indicating neck and upper back pain to be treated with

  medication, heat, stretching, and massage). Yet the ALJ also recognized other exam

  findings were largely normal and sometimes indicated Mr. Rivera had no pain or

                                              15
Appellate Case: 22-1026    Document: 010110775558         Date Filed: 11/30/2022    Page: 16



  tenderness at all in his back or neck. See, e.g., id. at 398 (Dec. 14, 2017, treatment

  note indicating no back pain or neck tenderness); id. at 419 (Nov. 29, 2017, treatment

  note indicating normal neck findings); id. at 424-25 (Oct. 30, 2017, treatment note

  indicating neck was normal with no back tenderness); id. at 505 (Apr. 1, 2016,

  treatment note indicating no decrease in neck suppleness).

        The ALJ then discussed observations made by Mr. Rivera’s medical providers

  during his examinations. The ALJ recognized one provider observed Mr. Rivera’s

  straight-leg raise test was normal. See R. at 482 (Sept. 20, 2016, treatment note

  indicating negative straight-leg raise tests). The ALJ also noted another provider

  observed Mr. Rivera’s gait, movements, reflexes, and strength were all normal. See

  id. at 412 (Dec. 14, 2017, treatment note indicating normal findings in each

  category).

        Finally, the ALJ discounted Mr. Rivera’s allegations of pain given his “good

  level of daily activities.” Id. at 40. The ALJ explained Mr. Rivera had reported to a

  consultative examiner that he was able to get in and out of bed, drive, bathe, cook

  and clean for himself, and typically spent his days reading. See id. at 656. The ALJ

  also noted Mr. Rivera completed a disability report indicating he could perform his

  own personal care tasks, drive, use a computer, manage his finances, do laundry, go

  out to eat, and attend church. Id. at 222-24. After examining the record as a whole,

  we are persuaded the ALJ closely and affirmatively linked his credibility finding to

  substantial evidence, which we have no authority to reweigh. See Hackett, 395 F.3d

  at 1172-73.

                                             16
Appellate Case: 22-1026   Document: 010110775558         Date Filed: 11/30/2022   Page: 17



                                                III

        The district court’s judgment is affirmed.


                                                 Entered for the Court


                                                 Veronica S. Rossman
                                                 Circuit Judge




                                           17